Case 1:19-cv-00166-DMT-CRH Document 19 Filed 06/29/20 Page 1 of 10
     Case 1:19-cv-00166-DMT-CRH Document 19 Filed 06/29/20 Page 2 of 10




    2)   Confidential Discovery Material. This Protective Order applies to all
confidential Discovery Material produced or obtained in this case. For the purposes
of this Protective Order, confidential Discovery Material shall include:


         a. Commercial information relating to any party’s business including, but
            not limited to, tax data, financial information, financial or business
            plans or projections, proposed strategic transactions or other business
            combinations, internal audit practices, procedures, and outcomes, trade
            secrets or other commercially sensitive business or technical
            information, proprietary business and marketing plans and strategies,
            studies or analyses by internal or outside experts, competitive analyses,
            customer or prospective customer lists and information, profit/loss
            information, product or service pricing or billing agreements or
            guidelines, and/or confidential project-related information;

         b. Personnel data of the parties or their employees, including but not
            limited to employment application information; the identity of and
            information received from employment references; wage and income
            information; benefits information; employee evaluations; medical
            evaluation and treatment information and records; counseling or mental
            health records; educational records; and employment counseling,
            discipline, or performance improvement documentation;

         c. Information concerning settlement discussions and mediation, including
            demands or offers, arising from a dispute between a party and a non-
            party;

         d. Medical or mental health information;

         e. Records restricted or prohibited from disclosure by statute; and

         f. Any information copied or extracted from the previously described
            materials, including all excerpts, summaries, or compilations of this
            information or testimony, and documentation of questioning,
            statements, conversations, or presentations that might reveal the
            information contained within the underlying confidential Discovery
            Material.


                                          2
     Case 1:19-cv-00166-DMT-CRH Document 19 Filed 06/29/20 Page 3 of 10



     3)   Manner of Confidential Designation. A Producing Party shall affix a
“CONFIDENTIAL” designation to any confidential Discovery Material produced in
this Action.

          a. As to documentary information (defined to include paper or electronic
             documents, but not transcripts of depositions or other pretrial or trial
             proceedings), the Producing Party must affix the legend
             “CONFIDENTIAL” to each page that contains protected material.
          b. If only a portion or portions of the information on a document page
             qualifies for protection, the Producing Party must clearly identify the
             protected portion(s) (e.g., by using highlighting, underlining, or
             appropriate markings in the margins).

          c. If it is not feasible to label confidential Discovery Material as
             “CONFIDENTIAL,” the Producing Party shall indicate via cover letter
             or otherwise at the time of production that the material being produced
             is CONFIDENTIAL.

     4)   Timing of Confidential Designation.

          a. Except as otherwise stipulated or ordered, or where discovery is made
             available for inspection before it is formally disclosed, Discovery
             Material that qualifies for protection under this Order must be clearly
             so designated before the material is disclosed or produced.

          b. If the Producing Party responds to discovery by making Discovery
             Material available for inspection, the Producing Party need not affix
             confidential designations until after the Receiving Party has selected
             the material it wants to receive. During the inspection and before the
             designation, all material made available for inspection is deemed
             “CONFIDENTIAL.” After the Receiving Party has identified the
             Discovery Material it wants produced, the Producing Party must
             determine which materials, or portions thereof, qualify for protection
             under this Order, and designate the materials as “CONFIDENTIAL” as
             required under this order.

     5)   Qualified Recipients. For the purposes of this Protective Order, the
persons authorized to receive Discovery Material designated as “CONFIDENTIAL”

                                         3
     Case 1:19-cv-00166-DMT-CRH Document 19 Filed 06/29/20 Page 4 of 10



(hereinafter “Qualified Recipients”) are:

          a. The Parties, including any members, council members, officers, board
             members, directors, employees, or other legal representatives of the
             parties;

          b. Legal counsel representing the parties, and members of the paralegal,
             secretarial, or clerical staff who are employed by, retained by, or
             assisting such counsel; including vendors who are retained to copy
             documents or electronic files, provide technical, litigation support, or
             mock trial services, or provide messenger or other administrative
             support services;
          c. Any non-expert witness during any deposition or other proceeding in
             this Action, and counsel for that witness;

          d. Potential witnesses and their counsel, but only to the extent reasonably
             related to the anticipated subject matter of the potential witness’s
             deposition, trial, or hearing testimony for this Action, so long as such
             persons agree to maintain the confidential Discovery Material in
             confidence per the terms of this Order, and provided that such persons
             may only be shown copies of confidential Discovery Material and may
             not retain any such material;

          e. Consulting or testifying expert witnesses who will be providing
             professional opinions or assistance for this Action based upon a review
             of the CONFIDENTIAL information, and the staff and assistants
             employed by the consulting or testifying experts;

          f. Any mediator or arbitrator retained by the parties to assist with
             resolving and/or settling the claims of this Action and members of the
             arbitrator’s or mediator’s staff and assistants;

          g. The parties’ insurers for this Action, and their staff and assistants,
             members, officers, board members, directors or other legal
             representatives;

          h. Court reporters for depositions taken in this Action, including persons
             operating video recording equipment and persons preparing transcripts
             of testimony;

                                            4
     Case 1:19-cv-00166-DMT-CRH Document 19 Filed 06/29/20 Page 5 of 10



          i. The court and its staff, any court reporter or typist recording or
             transcribing hearings and testimony, and jurors; and

          j.   Any auditor or regulator of a party entitled to review the confidential
               Discovery Material due to contractual rights or obligations, or federal or
               state laws, or court orders, but solely for such contractual or legal
               purposes.

     6)   Dissemination by the Receiving Party. Counsel for the Receiving
Party shall:
          a. Require Qualified Recipients who are non-expert witnesses or expert
             witnesses and consultants and who receive information designated as
             “CONFIDENTIAL” to review and agree to the terms of this Protective
             Order and execute a copy of the Agreement attached hereto as Appendix
             A before receiving confidential Discovery Material.
          b. Instruct witnesses, consultants, and outside counsel who assist with
             case preparation or represent a witness that disclosure of the
             information designated as “CONFIDENTIAL” is prohibited as set forth
             herein.

          c. Maintain a list of any confidential Discovery Material disclosed and to
             whom, along with the executed copies of the Appendix A Agreement.

    The prohibition on disclosing information designated as “CONFIDENTIAL”
exists and is enforceable by the court even if the person receiving the information
fails or refuses to sign the Appendix A Agreement.

    7)    Duty as to Designations. Each Producing Party that                designates
information or items as CONFIDENTIAL must exercise reasonable care to limit any
such designation to specific material that qualifies under the appropriate standards,
and designate only those parts of material, documents, items, or oral or written
communications that qualify, so that other portions of the material, documents,
items, or communications for which protection is not warranted are not swept
unjustifiably within the ambit of this Order. Broadly described, indiscriminate, or
routinized designations are prohibited.


                                            5
     Case 1:19-cv-00166-DMT-CRH Document 19 Filed 06/29/20 Page 6 of 10



     8)   Limitations on Use. Confidential Discovery Material shall be used by the
Receiving Party only to prepare for and conduct proceedings herein and not for any
business or other purpose whatsoever.

     9)   Maintaining Confidentiality. Discovery Material designated as
“CONFIDENTIAL” shall be held in confidence by each Qualified Recipient to whom
it is disclosed, shall be used only for purposes of this action, and shall not be disclosed
to any person who is not a Qualified Recipient. Each party, each Qualified Recipient,
and all counsel representing any party, shall use their best efforts to maintain all
information designated as “CONFIDENTIAL” in such a manner as to prevent
access, even at a hearing or trial, by individuals who are not Qualified Recipients.
Nothing herein prevents disclosure beyond the terms of this Protective Order if the
party claiming confidentiality consents in writing to such disclosure.

     10) Copies. Discovery Material designated as “CONFIDENTIAL” shall not be
copied or otherwise reproduced by the Receiving Party, except for transmission
to Qualified Recipients, without the written permission of the Producing Party or,
in the alternative, by order of the court. However, nothing herein shall restrict a
Qualified Recipient from loading confidential documents into document review
platforms or programs for the purposes of case or trial preparation or making
working copies, abstracts, digests, and analyses of information designated as
“CONFIDENTIAL” under the terms of this Protective Order.

     11) Docket Filings. All documents of any nature including, but not limited
to, briefs, motions, memoranda, transcripts, discovery responses, evidence, and the
like that are filed with the court for any purpose and that contain Discovery Material
designated as “CONFIDENTIAL” shall be provisionally filed under restricted access
with the filing party’s motion for leave to file restricted access documents. A party
seeking to file Discovery Material under restricted access must comply with the
court’s rules and electronic docketing procedures for filing such motions.

     12) Depositions. The following procedures shall be followed at all depositions
to protect the integrity of all Discovery Material designated as “CONFIDENTIAL”:

                                             6
     Case 1:19-cv-00166-DMT-CRH Document 19 Filed 06/29/20 Page 7 of 10



          a. Only Qualified Recipients may be present at a deposition in which such
             information is disclosed or discussed.

          b. All deposition testimony which discloses or discusses information
             designated as “CONFIDENTIAL” is likewise deemed designated as
             “CONFIDENTIAL”.

          c. Information designated as “CONFIDENTIAL” may be used at a
             nonparty deposition only if necessary to the testimony of the witness.

     13) Challenges to Confidentiality Designations. A Receiving Party that
questions the Producing Party’s confidentiality designation will, as an initial step,
contact the Producing Party and confer in good faith to resolve the dispute. If the
parties are unable to resolve the dispute without court intervention, they shall
schedule a conference call with the magistrate judge assigned to the case before
engaging in written motion practice. If a written motion and briefing are necessary
and the information in dispute must be reviewed by the court to resolve that motion,
the confidential information shall be filed under restricted access pursuant to the
court’s electronic docketing procedures. The party that produced the information
designated as “CONFIDENTIAL” bears the burden of proving it was properly
designated. The party challenging a “CONFIDENTIAL” designation must obtain a
court order before disseminating the information to anyone other than Qualified
Recipients.

     14) Use at Court Hearings and Trial. Subject to the Federal Rules of
Evidence, Discovery Material designated as “CONFIDENTIAL” may be offered and
received into evidence at trial or at any hearing or oral argument. A party agreeing
to the entry of this order does not thereby waive the right to object to the
admissibility of the material in any proceeding, including trial. Any party may move
the court for an order that Discovery Material designated as “CONFIDENTIAL” be
reviewed in camera or under other conditions to prevent unnecessary disclosure.

     15) Return or Destruction of Documents. Upon final termination of this
Action, including all appeals, each party shall make reasonable efforts to destroy all

                                          7
     Case 1:19-cv-00166-DMT-CRH Document 19 Filed 06/29/20 Page 8 of 10



Discovery Material designated as “CONFIDENTIAL.” The destroying party shall
notify the producing party when destruction under this provision is complete. If a
party is unable to destroy all Discovery Material designated as “CONFIDENTIAL,”
that material shall be returned to the Producing Party or the Producing Party’s
counsel. This Protective Order shall survive the final termination of this action, and
it shall be binding on the parties and their legal counsel in the future.

     16) Modification. This Protective Order is entered without prejudice to the
right of any party to ask the court to order additional protective provisions, or to
modify, relax or rescind any restrictions imposed by this Protective Order when
convenience or necessity requires. Disclosure other than as provided for herein shall
require the prior written consent of the Producing Party, or a supplemental
Protective Order of the court.

     17) Additional Parties to Litigation. In the event additional parties are
joined in this action, they shall not have access to Discovery Material as
“CONFIDENTIAL” until the newly joined party, by its counsel, has executed and, at
the request of any party, filed with the court, its agreement to be fully bound by this
Protective Order.

     18) Sanctions.
          a. Any party subject to the obligations of this order who is determined by
             the court to have violated its terms may be subject to sanctions imposed
             by the court under Rule 37 of the Federal Rules of Civil Procedure and
             the court’s inherent power.

          b. Confidentiality designations that are shown to be clearly unjustified or
             that have been made for an improper purpose (e.g., to unnecessarily
             prolong or encumber the case development process or to impose
             unnecessary expenses and burdens on other parties) expose the
             designating party to sanctions. Upon discovering that information was
             erroneously designated as CONFIDENTIAL, the Producing Party shall
             promptly notify all other Parties of the improper designation

     19) Inadvertent Disclosure of Protected Discovery Material.

                                           8
Case 1:19-cv-00166-DMT-CRH Document 19 Filed 06/29/20 Page 9 of 10



    a. A Producing Party that inadvertently fails to properly designate
       Discovery Material as “CONFIDENTIAL” shall have 14 days from
       discovering the oversight to correct that failure. Such failure shall be
       corrected by providing written notice of the error to every Receiving
       Party.

    b. Any Receiving Party notified that confidential Discovery Material was
       received without the appropriate confidentiality designation as
       authorized under this order shall make reasonable efforts to retrieve
       any such documents distributed to persons who are not Qualified
       Recipients under this order, and as to Qualified Recipients, shall
       exchange the undesignated or improperly designated documents with
       documents that include the correct “CONFIDENTIAL” designation.

20) Disclosure of Privileged or Work Product Discovery Material.

    a. The production of attorney-client privileged, or work-product protected
       electronically stored information (“ESI”) or paper documents, whether
       disclosed inadvertently or otherwise, is not a waiver of the privilege or
       protection from discovery in this case or in any other federal or state
       proceeding. This Protective Order shall be interpreted to provide the
       maximum protection allowed by Federal Rule of Evidence 502(d).
       Nothing contained herein is intended to or shall serve to limit a party’s
       right to conduct a review of documents, ESI or information (including
       metadata) for relevance, responsiveness and/or segregation of privileged
       and/or protected information before production.

    b. Any party who discloses documents that are privileged or otherwise
       immune from discovery shall promptly upon discovery of such disclosure,
       advise the Receiving Party and request that the documents be returned. The
       Receiving Party shall return such produced documents or certify their
       destruction, including all copies, within 14 days of receiving such a written
       request. The party returning such produced documents may thereafter seek re-
       production of any such documents pursuant to applicable law.


                                         BY THE COURT:

                                         /s/ Clare R. Hochhalter,
                                         Clare R. Hochhalter
                                         United States Magistrate
                                         Judge
                                     9
       Case 1:19-cv-00166-DMT-CRH Document 19 Filed 06/29/20 Page 10 of 10




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NORTH DAKOTA

 Monique Lopez,

                  Plaintiff,                        Civil No.1:19-cv-00166-CRH

 vs.

 TS Banking Group, d/b/a The Bank of
 Tioga,

                  Defendant.


         I hereby acknowledge that I am about to receive Confidential Information
 supplied in connection with the above-captioned case. I understand that such
 information is being provided to me pursuant to the terms and restrictions of the
 Protective Order entered in this case. I have been given a copy of the Protective Order,
 have read the Protective Order, and agree to be bound by its terms. I understand that
 Confidential Information as defined in the Protective Order, or any notes or other
 records that may be made regarding any such materials, shall not be disclosed to any
 persons except as permitted by the Protective Order.




  Printed Name                                  Signature

DOCS/2478808.1
